DETAILED ACTION
This office action is in response to the amendment filed on November 24, 2021. Claims 1, 2, 4 and 5 remain pending in the application and have been fully examined. 
     NEXT STEPS
A shortened period for reply is set to expire three months mailing date of this communication. The rejection below shows how Chen alone meets the structural limitations of claims 1 and 2 and how Chen in view of Day meets the structural limitations of claims 4 and 5. The examiner recommends that the applicant further define claim 1, with additional structural limitations pertaining to the fixing area, what forms it, and where it is located with respect to surface of the locking member and surface of the driving member, respectively, in an attempt to overcome the rejection below. Such an amendment could be filed under AFCP 2.0 or as an RCE. In addition, the applicant may visit: https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program for additional resources provided for Pro se applicants. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2016/0059390).

In reference to claim 1, Chen discloses a wrench comprising: a head (rounded end attached to handle 1, Figure 1) and a handle (1) which extends from the head, an installation hole (11) defined through the head of the wrench; a driving unit (Figure 1) partially accommodated in the installation hole (Figure 2), the driving unit including a driving member (21) which has a first end (lower end) thereof protruding beyond the head of the wrench (Figure 2), a passage (not labeled but formed as the axial opening receiving rod 24 therein, Figures 1 and 2) defined axially through the driving member, a radial hole (not labeled but formed as the hole receiving ball/bead 3 therein, Figures 1 and 2) defined in the first end of the driving member and communicating with the passage (Figure 2), a rod (24) extending through the passage of the driving member (Figure 2) and includes a stepped recess (241) which is located corresponding to the radial hole, the stepped recess including a first recess (2411) and a second recess (2412), the first recess being deeper than the second recess (Figure 2), a bead (3) located between the stepped recess and the radial hole (Figure 2), the bead protruding beyond the radial hole when the bead is located corresponding to the second recess, 

In reference to claim 2, Chen discloses that a threaded portion (211) extends from a top of the second end of the driving member (Figures 1 and 2), a driving block (212) is formed to the first end of the driving member and extends beyond the head of the wrench (Figure 2), a flange (at circumferential portion 21) extends radially from the driving member and located between the first and second ends of the driving member (Figures 1 and 2), the flange contacts the head of the wrench (Figure 2), the threaded . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 4 and 5 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Chen (2016/0059390) in view of Day (6722232). 

In reference to claims 4 and 5, Chen discloses the claimed invention as previously mentioned above, but lacks disclosing that, the fixing area is a welded area or a riveting area to securely fix the locking member and the threaded portion of the driving member together. However, the examiner notes that Chen does discloses a, “manually powered drive device” (i.e. ratchet wrench [1] including all its components, see abstract and paragraph 4) and/or “a wand assembly” (i.e. formed from elements 1, 2, 4, 6, 11 and 21, see Figures 1 and 2) having “components” (at least components 211 and 61) that are “manufactured separately” (see Figures 1 and 2). And, Day teaches that it is old and well known in the art at the time the invention was made to provide a technique for coupling any separately manufactured components of any manually powered drive (i.e. wrench [1], see Column 12, Lines 18-23, which is similar to the wrench, of Chen) together with a weld or a fastener or coupling any separately manufactured components “If any of the components of any manually-powered drive device or wand assembly embodiment are manufactured separately, they may then be coupled with one another in any manner known in the art such as with adhesive, a weld, a fastener…” [note; a rivet is considered as being a fastener because it meets the following definitions of the term “rivet” according to www.dictionary.com which is defined as being; “a metal pin for passing through holes in two or more plates or pieces to hold them together” or “to fasten with a rivet”, and see Livingston under the cited references section below for further evidence that a fastener can be formed as a rivet]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the coupling between the separately manufacture components (i.e. the locking member and the threaded portion of the driving member) of the manually powered drive device or of the wand assembly, of Chen, with the known technique of coupling separately manufactured components together with a weld or a rivet, as taught by Day, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is simple in construction, prevents any unwanted disconnection during normal operation, which can be used in limited spaces where speed or torque is desirable thus increasing the efficiency in operation. 
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
“The shortcoming is that the part 61 is simply threaded to the part 211, so that the part 61 tends to be loosened relative to the part 213 after frequent use of the wrench. In other words, the inner threads of the part 61 may be separated from the part 211. This causes the part 62 not to be located at a correct position, so that when the user presses the part 63, the part 63 cannot be smoothly pressed downward. In order to improve the shortcoming of Chen (2016/0059390), the fixing area is formed between the locking member and the driving member.” However, the examiner respectfully disagrees with this statement. Claim 1, is broadly written and does not specifically include limitations that structurally define the invention over the prior art. Thus, even if the coupling between locking member 61 and driving member 211 were to become “loosened”, as contended by the applicant, the two parts would still be connected together by portions of the threaded engagement therebetween (see Figure 2), such that the locking member is not being separated from the driving member (i.e. when fully assembled), thereby meeting the limitation of the claim. Since, all of the structural limitations of the claims have been met, the examiner believes that the rejection is proper and thus is maintained. 
Applicant contends that, “Although Day mentioned “any known manner in the art”, however, the general description is used to suggest the users to couple two parts that are purchased pre-manufactured or manufactured separately of any manually-powered drive device or wand assembly components. This general suggestion does not specifically point what parts are to be coupled. In other words, the disclosure of Day cannot be obvious for a person having ordinary skill in the art to use “any known manner in the art” to couple the part 61 and the part 211 of Chen (2016/0059390), while no clear suggestion or teaching to support the combination of the teachings from Day and Chen (2016/0059390) in order to reject claimed subject matter in an application as being obvious to one of ordinary skill in the art at the time an invention was made.” However, the examiner respectfully disagrees with this statement. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation for the rejection above is found, in Column 2, Lines 26-39 and Column 16, Lines 39-46, of Day. As discussed above, the combination provides a more advantageous and versatile device that is simple in construction, prevents any unwanted disconnection during normal operation, which can be used in limited spaces where speed or torque is desirable thus increasing the efficiency in operation. The examiner also notes that Day is in the same field of applicant’s endeavor (i.e. wrenches) and is also reasonably pertinent to the particular problem with which the applicant was concerned (i.e. coupling separately manufactured components together [i.e. in a manually powered drive or of in a wand assembly], see Column 16, Lines 39-46). In addition, Chen discloses a “manually powered drive device” (i.e. ratchet wrench [1], see abstract and paragraph 4) and/or “a wand assembly” (i.e. formed from components” (at least components 211 and 61) that are “manufactured separately” and are coupled with each other (see Figures 1 and 2) therefore any of the separately manufactured components, of Chen, including the locking member (61) and driving member (211) could be coupled together with a weld or rivet, as taught by Day, again for providing a more advantageous and versatile device that is simple in construction, prevents any unwanted disconnection during normal operation, which can be used in limited spaces where speed or torque is desirable thus increasing the efficiency in operation thereby meeting the limitation of the claim. Since, all of the structural limitations of the claims have been met, the examiner believes that the rejection is proper and thus is maintained. The examiner recommends that the applicant further define claim 1, with additional structural limitations pertaining to the fixing area, what forms it, and where it is located with respect to the surface of locking member and the surface of driving member, respectively, since the rejection above does not specifically disclose a particular location for the weld with respect to the locking member and driving member. And, note; if a weld and its particular location with respect to the locking member and driving member is added into claim 1, then claim 5 should be deleted because the device cannot include both a weld and a rivet at the fixing area. Or if a rivet and its particular location with respect to the locking member and driving member is desired in claim 1, then claim 4 should be deleted because again the device cannot include both a weld and a rivet at the fixing area. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livingston (2018/0029205) also teaches that it is old and well known in the art to couple components of a wrench together by using a rivet or a weld (Paragraph 31) and that a rivet is fastener (Paragraph 31). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723